UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 18, 2014 CHINDEX INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 0-24624 13-3097642 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4, SUITE 1100 BETHESDA, MARYLAND (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(301) 215−7777 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On March 18, 2014, the Compensation Committee of the Board of Directors of Chindex International, Inc. (the “Company”) approved the amendment of the Company’s employment agreements with each of Roberta Lipson (CEO), Elyse Beth Silverberg (EVP), and Lawrence Pemble (COO) to extend the term of each such employment agreement for one additional year from the current expiration date of December 31, 2014, so as to expire on December 31, 2015. All other provisions of the employment agreements remain unchanged in every respect. The amendment to the Company’s employment agreements with each of Ms. Lipson, Ms. Silverberg and Mr. Pemble are filed as Exhibit No. 10.1, 10.2 and 10.3, respectively, to this Current Report on Form 8-K, and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Exhibit Amendment, dated as of March 18, 2014, to Amended and Restated Employment Agreement, dated as of December 15, 2008, between the Company and Roberta Lipson. Amendment, dated as of March 18, 2014, to Amended and Restated Employment Agreement, dated as of December 15, 2008, between the Company and Elyse Beth Silverberg. Amendment, dated as of March 18, 2014, to Amended and Restated Employment Agreement, dated as of December 22, 2008, between the Company and Lawrence Pemble. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 20, 2014 CHINDEX INTERNATIONAL, INC. By: /s/Lawrence Pemble Name: Lawrence Pemble Title: Chief Operating Officer EXHIBIT INDEX Exhibit Number Exhibit Amendment, dated as of March 18, 2014, to Amended and Restated Employment Agreement, dated as of December 15, 2008, between the Company and Roberta Lipson. Amendment, dated as of March 18, 2014, to Amended and Restated Employment Agreement, dated as of December 15, 2008, between the Company and Elyse Beth Silverberg. Amendment, dated as of March 18, 2014, to Amended and Restated Employment Agreement, dated as of December 22, 2008, between the Company and Lawrence Pemble.
